Citation Nr: 0837779	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1970, 
including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007). 
 
Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007). 

The record is unclear regarding whether the veteran has a 
PTSD diagnosis that conforms to DSM-IV standards as required 
by 38 C.F.R. § 4.125(a).  The veteran submitted private 
medical records from N.S., M.D. dated in 2005, which 
indicated that he was diagnosed with depression and was 
subsequently prescribed anti-depression medication.  He was 
diagnosed with PTSD by history in a hospital treatment record 
dated in January 2005.  In addition, the veteran submitted 
individual counseling records for PTSD symptoms dated from 
April 2005 to September 2005 and a July 2005 mental status 
evaluation report from the Vet's Center, which stated that he 
had been experiencing emotional distress associated with PTSD 
symptoms ever since his discharge from the military. While 
numerous, none of these records contain a PTSD diagnosis that 
is supported by a discussion of the applicable DSM-IV 
criteria.  In order to decide the claim, the Board finds that 
a VA examination is necessary to ascertain whether the 
veteran has PTSD, as defined by 38 C.F.R. § 4.125(a), and the 
etiology of his PTSD if is diagnosed.  See 38 C.F.R. § 
3.159(c)(4) (2007); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Board notes that by way of an informal brief presentation 
dated in October 2008, the veteran has identified three in-
service events that he suspects to have caused his PTSD.  
First, he alleges that he endured nightly rocket attacks 
while stationed in Ah-Khe during June, July, and August of 
1970.  Second, the veteran claims that sometime during the 
months of March, April, and May of 1970 his truck ran over a 
3-year-old girl while on convoy between Plei-ku and Ah-khe, 
and that after the truck passed, he watched the mother run 
into the street to "scoop up some brain matter."  Third, he 
claims that he was on the receiving end of friendly-fire 
attacks on two occasions while on patrol in Ah-khe.  He 
states that the first of these incidents happened in the 
spring (March, April, and May) of 1970, and the second 
incident occurred in the fall of 1970 (September, October, 
and November).  The veteran contends that the friendly fire 
came from members of his own unit, which he identified as C 
Company, 4th Supply and Transportation Battalion, 4th Infantry 
Division. 

In light of the newly identified stressors and the absence of 
a PTSD diagnosis, if PTSD is diagnosed, the U.S. Army and 
Joint Services Records  Research Center (JSRRC) should be 
provided with the additional evidence identified by the 
veteran to provide any available information which might 
corroborate the veteran's alleged in-service stressors.  

It has been held that once verification of the stressor event 
has been submitted, the veteran's personal exposure to the 
event may be implied by the evidence of record.  A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
In order to determine the veteran's potential exposure to a 
stressor, if warranted, the RO should attempt to obtain his 
service personnel records, and then obtain his unit records 
from his time in Ah-Khe and in Plei-ku that could potentially 
verify his unit's exposure to a stressor. 

Accordingly, the case is REMANDED for the following action:

1.	A VA psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and 
etiology of any psychiatric disorders 
which may be present, to include PTSD.  
The claims file and a separate copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.  Any 
further indicated tests and studies to 
include psychological studies are to be 
conducted.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether it is at least as 
likely as not that such PTSD is related 
to the veteran's claimed in-service 
stressors.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

2.	If PTSD is diagnosed, the RO/AMC should 
undertake any other development it 
determines to be warranted, including 
but not limited to additional stressor 
development.  

3.	The RO/AMC shall readjudicate the 
veteran's claim, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this Remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




